          Case 3:19-cr-00140-VLB Document 49 Filed 04/24/20 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,             :
                                       :         No. 3:19-cr-140 (VLB)
         v.                            :
                                       :
 MICHAEL CALLAN                        :          April 24, 2020
      Defendant.                       :
                                       :

                    RULING ON DEFENDANT’S RENEWED MOTION
                     TO MODIFY HIS PRISON SENTENCE [Dkt. 43]
        On April 6, 2020, defendant Michael Callan filed the instant motion to modify

his sentence from imprisonment to home confinement under 18 U.S.C. §

3582(c)(1)(A) based on “extraordinary and compelling reason,” specifically, the

threat of COVID-19 spreading within the Bureau of Prisons exacerbated by Callan’s

age and pre-existing medical conditions. [Dkt. 43]. The Government opposes his

motion, arguing that his claim for relief is a request to be resentenced, for which

the Court has no authority and which is premature because Mr. Callan has not yet

reported to the Bureau of Prisons to serve his sentence, so he is not in danger of

contracting COVID-19 while in Bureau of Prisons custody. [Dkt. 47]. The

Government suggests that the more reasonable alternative is continuing Mr.

Callan’s report date an additional sixty days or until the COVID-19 crisis becomes

manageable within the Bureau of Prisons. Id. at 4. Mr. Callan replies. [Dkt. 48]. After

considering the briefing, the Court denies Mr. Callan’s motion to modify his

sentence, and instead continues Mr. Callan’s report date to September 14, 2020.

   I.         Background
         Case 3:19-cr-00140-VLB Document 49 Filed 04/24/20 Page 2 of 7



   A. Mr. Callan’s Health

      Mr. Callan is 71 years old. In early 2016, Mr. Callan had a heart attack, which

resulted in damage to the heart muscle and placement of a stent. He continues to

have hypertension. On March 11, 2020, he experienced severe angina and heart

catheterization revealed a dissection in the area of the stent. A new stent was

placed, and he was prescribed prescription blood thinner and other medications

including a statin. He was also directed to participate in cardiac rehabilitation. Mr.

Callan also experiences obstructive sleep apnea, for which he must use a

continuous positive airway pressure (CPAP) machine at night. While Mr. Callan’s

heart condition is not yet stable, his cardiologist is hopeful that they will be able to

“stabilize his cardiac status” if he completes his cardiac rehabilitation regimen and

maintains compliance with his doctor’s orders. [Dkt. 45 (Medical Records)].

   B. Case Background

      In November of 2019, this Court sentenced Mr. Callan to 6 months of

imprisonment, 1 year of supervised release, and restitution of $153,636 for one

count of making and subscribing a false tax return. [Dkt. 33 (Judgment)]. The

offense conduct to which Mr. Callan pleaded guilty encompassed understating his

gross income by over $65,000 for each of the tax years of 2010, 2011, and 2012, and

failing to file returns for the tax years of 2013, 2014, and 2015, years in which he

earned    $116,392.00, $81,251.00, and $78,863.00 respectively. [Dkt. 24 (Pre-

Sentence Investigation Report) ¶¶11-13]. The defendant’s total offense level under

the federal sentencing guidelines was 13, he was in criminal history category I,

resulting in a guideline range of 12 – 18 months. Id. at ¶¶ 28, 31, 57. The government
           Case 3:19-cr-00140-VLB Document 49 Filed 04/24/20 Page 3 of 7



sought a sentence within that range. [Dkt. 28 (Gov’t Sentencing Mem.)]. Mr. Callan

sought a sentence at the low end of the range, as well as home detention rather

than incarceration. [Dkt. 29 (Defendant’s Sentencing Mem.)].

         The Court sentenced Mr. Callan to 6 months imprisonment, a 50 percent

reduction from the bottom of the guidelines range. [Dkt. 33]. In doing so, the Court

took into account Mr. Callan’s age, his good works and community ties, his family

ties and responsibilities, his non-violent offender status, his acknowledgment and

understanding of his criminal offense, and his commitment to rectifying his crimes

and preventing re-occurrence.

         Mr. Callan’s report date was originally set for February 26, 2020. Id. On

February 21, the Court continued his report date for two weeks, without objection

from the government, to allow Mr. Callan to finish the process of applying for a loan

to be used towards restitution and to provide help for his wife, who was recovering

from surgery. [Dkts. 35 (Mot. to Continue), 36 (Order)]. On March 11, the Court

continued Mr. Callan’s report date for an additional two weeks, without objection

from the government, to allow Mr. Callan to receive medical care after he

experienced a medical emergency the day before his report date. [Dkts. 38 (Second

Mot. to Continue), 39 (Order)]. On March 23, the Court continued Mr. Callan’s report

date to April 27, without objection from the Government, as the Bureau of Prisons

requested that Mr. Callan postpone his surrender for at least 30 days. [Dkts. 40

(Third Mot. to Continue), 41 (Supplement), 42 (Order)]. Mr. Callan has been

designated to FCI Devens, in Massachusetts. [Dkt. 48 at 2].

   II.      Law
         Case 3:19-cr-00140-VLB Document 49 Filed 04/24/20 Page 4 of 7



      Under the First Step Act, federal prisoners may now petition courts directly

for reduction of their sentences, and judges may grant such requests if

“extraordinary and compelling reasons” support reduction. See First Step Act of

2018, Section 603(b), Pub. L. 115- 391, 132 Stat. 5194 (2018) (amending 18 U.S.C. §

3582(c)(1)(A)(i)) (“First Step Act”). 18 U.S.C. § 3582(c)(1)(A) now authorizes a court

to modify a term of imprisonment “upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A). Where this exhaustion requirement is met, a court may reduce the

defendant’s sentence if it finds that “extraordinary and compelling reasons warrant

such a reduction” and “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” Id. The Court must also

consider “the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they are

applicable.” Id.

   At Congress’s direction, the U.S. Sentencing Commission promulgated

guidance on the circumstances constituting “extraordinary and compelling”

reasons. See 28 U.S.C. § 944(t); U.S.S.G. 1B1.13. The U.S. Sentencing Commission

has not updated its guidance since the enactment of the First Step Act. See

U.S.S.G. 1B1.1 (Nov. 1, 2018). The Application Notes to U.S.S.G. § 1B1.13 explain

that a defendant’s medical condition may constitute “extraordinary and

compelling” circumstances when:
        Case 3:19-cr-00140-VLB Document 49 Filed 04/24/20 Page 5 of 7



          (A) Medical Condition of the Defendant.—
                   (i) The defendant is suffering from a terminal illness (i.e.,
                   a serious and advanced illness with an end of life
                   trajectory). A specific prognosis of life expectancy (i.e., a
                   probability of death within a specific time period) is not
                   required. Examples include metastatic solid-tumor
                   cancer, amyotrophic lateral sclerosis (ALS), end-stage
                   organ disease, and advanced dementia.
          [or]

          (ii) The defendant is—
               (I)   suffering from a serious physical or medical condition,
               (II)  suffering from a serious functional or cognitive
                     impairment, or
               (III) experiencing deteriorating physical or mental health
                     because of the aging process, that substantially
                     diminishes the ability of the defendant to provide self-care
                     within the environment of a correctional facility and from
                     which he or she is not expected to recover.
   U.S.S.G. 1B1.13, Commentary Application Note 1(A). Any “other” “extraordinary
   and compelling reason” may also justify relief. Id. at Commentary Application
   Note 1(D).


III. Discussion

      Mr. Callan’s motion does not meet the requirements for modifying a

sentence for “extraordinary and compelling reasons.” Mr. Callan’s “heart condition

is not nearly as grave as the medical conditions that have been found to justify

compassionate release in other cases,” and is not sufficient, standing alone, to

justify compassionate release. United States v. Rivernider, No. 3:10-CR-222(RNC),

2020 WL 597393, at *5 (D. Conn. Feb. 7, 2020) (collecting cases emphasizing that

compassionate release is appropriate for terminal illnesses and for individuals who

could not care for themselves). While Mr. Callan’s heart condition is not yet stable,

unlike the defendant’s heart condition in Rivernider, 2020 WL 597393, his

cardiologist is hopeful that they will be able to “stabilize his cardiac status” if Mr.
            Case 3:19-cr-00140-VLB Document 49 Filed 04/24/20 Page 6 of 7



Callan completes his cardiac rehabilitation regimen and maintains compliance with

his doctor’s orders. [Dkt. 45]. The Court concludes that Mr. Callan has not

demonstrated that his heart condition alone “substantially diminishes his ability to

provide self-care” at FMC Devens for the foreseeable future, especially in light of

the extension of his report date to September 14, 2020.       U.S.S.G. § 1B1.13, A.N.

1(A)(ii).

        Mr. Callan argues that the COVID-19 – particularly, the unique challenge that

COVID-19 poses in prisons – should change the Court’s analysis. The Court

recognizes that, in light of his age and medical conditions, Mr. Callan is particularly

susceptible to COVID-19. People at Risk for Serious Illness from COVID-19, CDC

(Apr. 2, 2020). 1 The Court also recognizes that, at this point in time, correctional

and detention facilities “present unique challenges for control of COVID-19 among

incarcerated/detained persons, staff, and visitors.” Guidance for Correctional and

Detention Facilities, Centers for Disease Control and Prevention: Coronavirus

Disease 2019 (COVID-19) (March 23, 2020). 2 In these settings, recommended social

distancing and hygiene precautions are more difficult to practice. Id.

        Mr. Callan has not yet reported to the Bureau of Prisons, however, so the

potential risk of COVID-19 at FMC Devens is not urgent or even actual for him.

Further, as Mr. Callan has pointed out, the duration of the pandemic is uncertain

and “not easy to predict.” . [Dkt. 48 at 3]. At this time, then, the Court declines to



1   Available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html
2
 Available at: https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html.
            Case 3:19-cr-00140-VLB Document 49 Filed 04/24/20 Page 7 of 7



find that Mr. Callan will not be able to safely report to the Bureau of Prisons in the

reasonably foreseeable future. Therefore, the Court finds that the interaction of the

pandemic and Mr. Callan’s health conditions does not provide an “extraordinary

and compelling reason” for reduction of his sentence at this time. Instead, the

Court finds that the more reasonable course is to continue Mr. Callan’s report date

to September 14, 2020.

          In response, Mr. Callan argues that he is “also entitled to begin and

complete his sentence within a reasonable amount of time.” [Dkt. 48 at 3]. Mr.

Callan has not provided any legal support for this argument, however, and so the

Court does not give it weight.

          Because the Court decides this motion on the basis of the non-existence of

“extraordinary and compelling reasons,” it does not address the exhaustion

requirement.

   III.      Conclusion and Order

   Mr. Callan’s surrender date is extended from April 27, 2020 to September 14,

2020. Mr. Callan’s motion to modify his prison sentence to home confinement is

otherwise denied. SO ORDERED.

                                                            __________/s/___________

                                                         Honorable Vanessa L. Bryant

                                                                District of Connecticut

   Dated at Hartford, Connecticut: April 24, 2020
